FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30089

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00593-MA

  v.
                                                 MEMORANDUM*
RODOLFO PARTIDA-DeREAL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Rodolfo Partida-DeReal appeals from the district court’s judgment and

challenges the 32-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Partida-DeReal contends that his sentence is substantively unreasonable

because the district court placed too much emphasis on deterrence and failed to

adequately account for his history and characteristics. The district court did not

abuse its discretion in imposing Partida-DeReal’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The court varied downward to account for the age

of Partida-DeReal’s prior conviction. The sentence 14 months below the low end

of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Partida-DeReal’s criminal and immigration history. See id.

      AFFIRMED.




                                          2                                     13-30089